BREETZ, Judge,
dissenting.
I respectfully dissent from that portion of the majority opinion which awards benefits to this young widow. The majority awards her benefits for survivor’s economic loss because of her status as a wife.
The reliance by the majority on KRS 404.040 is, I believe, misplaced. A husband’s duty to support his wife arises from common law. Kelly v. Kelly, 183 Ky. 172, 209 S.W. 335 (1919). I view KRS 404.040, if its validity can be maintained following Orr v. Orr, 440 U.S. 268, 99 S.Ct. 1102, 59 L.Ed.2d 306 (1979), as a statutory vehicle to be used by a wife’s creditors to enforce her debt against a recalcitrant husband. The transformation of this statute into a foundation upon which to base an economic loss to the wife upon her husband’s death without proof that he was furnishing her necessities, ignores the fundamental concept of our Motor Vehicle Reparations Act that all basic reparation benefits are reimbursement for net loss. KRS 304.39-020(2). I do not believe the MVRA was ever intended to “reimburse” any claimant any economic *696benefit which the claimant was not accustomed to receiving.
Some no-fault statutes have eliminated the problem we have encountered in this litigation by providing that a specified amount should be payable to either the estate or personal representative of the deceased spouse;1 others have provided that the surviving spouse receive a percentage of the deceased spouse’s loss of income;2 still others have created a conclusive presumption of the surviving spouse’s entitlement, provided the two were living in the same household at the time of death.3 As I read the majority opinion, it stands for the proposition that a spouse, neither living with her spouse nor reasonably anticipating the receipt of anything of economic benefit from him, is still entitled on his death to receive benefits under the guise of survivor’s economic benefits. I see nothing in our MVRA which hints that such a result was ever intended.
Even if I could accept the premise that Donna Lainhart suffered an economic loss by virtue of her husband’s death, I do not believe that this record supports a monthly award of $253.06. It is true that she proved that figure as the amount her husband had contributed monthly toward her support' while they were living together. Once the suit was filed to dissolve the marriage, absent an agreement between the spouses, her husband’s economic obligations to her would be fixed not by what he had been giving her but by what a judge would rule she would be entitled to as temporary maintenance under KRS 403.160. What that figure would be is sheer speculation.
For reasons best known to Donna Lain-hart, she chose not to seek such a remedy against her estranged husband. If she had, there is nothing in this record that convinces me that she, a young wife with no disabilities and only six months separating the date of marriage and the date of separation, would be entitled to an award of temporary maintenance.

. E. g. Arkansas Statutes, 66-4014(c) Colorado Revised Statutes, 10-40706(l)(e).


. E. g. Georgia Code Annotated, § 56-3403b.


. E. g. Michigan Statutes Annotated, § 24.-13108, and § 24.13110(l)(a). Connecticut General Statutes Annotated, § 38-319(b)(3).